Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-12 are pending.  Claims 1-2, 4-8 and 10-12 are the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
 (a)Novelty; Prior Art.—A person shall be entitled to a patent unless—

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DEVERNOE (WO 2013056182).
	As to claims 1 and 7, DEVERNOE teaches generating complementary strand (e.g. double-stranded RNA, which is cDNA; para. 0119, for example), then detecting strand in nanochannel using magnetic sensors 203/204 which detects labeled nucleotides to identify order, e.g. sequence of nucleotides (Figs. 1-3, paras. 0036 (“As used herein "examination location" refers to a "detection zone" such as a discrete area where a target is interrogated and examined. The terms "examination location" and "detection zone" are used interchangeably herein. Frequently, the examination location comprises a particular region in a nanochannel between tunneling electrodes.”)).  DEVERNOE states repeatedly that this technique is useful in DNA sequencing:
Nanopore sequencing approaches have been proposed, however, single nucleotide resolution of extended DNA molecules has not yet been achieved.
 [. . . . ]
 . . . Moreover, these proposed methods do not directly address the problem of poor or inaccurate individual base resolutions, and many rely on complicated chemistries, detailed pre-sequencing sample processing, and/or the coordinated functioning of multiple biological or chemical variables. It is therefore desirable to address these and other limitations in existing polymer characterization approaches. The present invention addresses these and other needs in the art.
	[ . . . ]
. . . In direct contrast to current attempts at nanopore-based DNA sequencing, the present devices and methods provide the capability of reliably and accurately sequencing a polynucleotide without resorting to trapping, electrostatic positioning, enzyme-based ratcheting, nanochannel inner wall surface treatment or modification, chemical-recognition moieties, or other means to slow the passage of the polynucleotide through the nanopore or nanochannel.
	[ . . . ]
. . . The presently described devices and methods, therefore, are capable of sequencing an entire human genome of about 3 billion base pairs faster than currently available or known developing technologies.
	[ . . . ]
 . . . Characterization activities may include, for example, DNA sequencing, identifying polymers having a particular characteristic (i.e., a polymorphism, insertion, deletion, etc.) that are present in a test sample, counting the number of monomers in each polymer, as well as separating two or more polymers according to one or more characteristics.
	[ . . . ]
. . . Though this set of embodiments is described herein together with the specific piezoelectric -based detection scheme described throughout the present description, it can be readily adapted in other existing or to be developed sequencing technologies, and particularly nanochannel- or nanopore-based polynucleotide analysis schemes
	[ . . . ]
. . . Electronic storage devices and computer- implemented algorithms are generally utilized to process real-time raw data. Memristors or memristor hybrids are particularly useful in the present real-time polynucleotide sequencing methods and devices.
	[ . . . ]
 . . . The presently described methods and devices provide a variety of diagnostic uses currently contemplated for existing and developing sequencing technologies. For example, the presently described methods and devices are useful for de novo sequencing, re-sequencing . . . .

(paras. 0002, 0005, 0082, 0095, 0101, 0111, 0128).
	As to claims 2 and 8, DEVERNOE teaches size-based labels (paras. 0039, 0090-91, 0099-0101).
	As to claims 4 and 10, DEVERNOE teaches DNA or RNA (para. 0009, for example).
	As to claims 5 and 11, DEVERNOE teaches Hall Effect sensor (Abstract, paras. 0008, 0024-25, 0036, 0074, 0093-94, 0113-122).
	As to claims 6 and 12, DEVERNOE teaches magnetic or electrical field through nanochannels (Figs. 1-3).
Response to Arguments
The Office maintains the obviousness rejections because Applicants fail to convince the Office of error as to MNP-labeled nucleotides.  Applicants argue that the prior art fails to teach “each labeled with a magnetic nanoparticle (MNP), each different type of nucleotide labeled with an MNP having a different magnetic moment.”  However, DEVERNOE repeatedly explains that the disclosed MNP-based Hall-effect imaging of nucleic acids (same as that disclose din the instant specification) is applicable to sequencing using “single nucleotide resolution of extended DNA molecules” (para. 0002, for example).  “For example [in nanopore sequencing], due to electronic limitations, existing detection techniques cannot resolve individual current fluctuations at the rapid rate necessary to resolve individual nucleotides” (para. 0004).  Nanopore sequencing using Hall-effect imaging is the same technique as disclosed in the instant specification.  Furthermore, “[i]n frequent embodiments the desired characteristics, which often include identification of a monomer such as a nucleotide within the charged polymer are measured while the charged polymer is located within the nanochannel” (para. 0009).  “Due to the piezoelectric effect, the amplitude and/or frequency of this deflection corresponds to the unique electric signal for each individual monomer (i.e., nucleotide base) on the charged polymer” (para. 0075).  
There are four types of nucleotide bases in DNA (A, C, T, G) and RNA (A, C, U, G), each has a unique electrical signal while incorporated in a polynucleotide chain. See, e.g., Sigalov et al, Neno Lett., 2008, 8:56-63; Gierhart et al., Sens Actuators B. Chem., 2008, 132:593-600; Zwolak et al, Nano Lett, 2005, 5:421-424; U.S. Pat. App. Pub. No. 201 10168562. Examining this electrical signature using tunneling current between atomic-scale electrodes and tying the signature to a particular location on the polynucleotide as it passes through the nanochannel provides a means for analyzing the polynucleotide sequence. As such, the entire sequence of even very large DNA sequences can be identified quickly, in a single run without amplification, through the nanochannel.  
In direct contrast to current attempts at nanopore-based DNA sequencing, the present devices and methods provide the capability of reliably and accurately sequencing a polynucleotide without resorting to trapping, electrostatic positioning, enzyme-based ratcheting, nanochannel inner wall surface treatment or modification, chemical-recognition moieties, or other means to slow the passage of the polynucleotide through the nanopore or nanochannel. Though these and similar means can be readily employed in the present invention, they are not necessary. Rather, the present devices and methods are capable of continuously resolving single bases at translocation rates of 1 base/10 μ8, 1 base/10ns, or faster, without the use of complicated optics, enzymes, reagents, or chemistries. The presently described devices and methods, therefore, are capable of sequencing an entire human genome of about 3 billion base pairs faster than currently available or known developing technologies. With the enhanced resolution rates provided by the present invention, it is contemplated that the present methods can highly accurately sequence a human genome in a matter of hours, minutes, or less

(paras. 0081-82).  “The devices and methods of the present disclosure can be effectively used to identify the nucleotide sequence of a polynucleotide of interest with the help of reference data showing the characteristic electric signal associated with, and/or the masses of, the different types of individual nucleotide bases” (para. 0102).  Neither the claims nor the specification require any particular “MNP.”  An “MNP” includes inherent “label” of a nucleotide as explained above; or “magnetic or paramagnetic label or particle” or “charged or neutral nanoparticles, nanospheres, or other moieties or macromolecules” (paras. 0039, 0090-91; 0099-100).  Thus, the DEVERNOE in fact teaches to use particles on nucleotides to sequence in nanopores using Hall-effect imaging or magnetic moment sensors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637